DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2021 has been entered.

Status of Claims
Claim(s) 1, 4 and 5 is/are currently amended. Claim(s) 2 has/have been canceled. Claim(s) 1 and 3-6 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Interpretation
As noted in the previous Office action(s), the "blood pressure information calculator…" limitation (claim 4) has been interpreted to invoke 35 U.S.C. 112(f). In view of Applicant's amendments, the above limitation is the only limitation interpreted as invoking 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 3-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 3-6 recite the steps of determining whether a first blood pressure value varies a threshold amount or more from a second blood pressure value or not; determining whether the blood pressure variation is caused by the move of the wrist or by another reason than the move of the wrist; and associating a variation amount of a blood pressure value and a variation amount of a height of the wrist with respect to a reference position. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind with respect to the method claims, and with respect to the apparatus and computer-readable medium claims, performance of the limitations in the mind but for the recitation of generic computer components. That is, other than an indication that the steps are implemented via a determiner/processor or computer, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the claim encompasses the user manually and/or mentally comparing first and second blood pressure values to determine if a variation is present, and manually/mentally assessing the cause of the e.g., in the apparatus and computer readable medium claims, does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process, one of the four categories of abstract ideas enumerated in the 2019 PEG. 
Additional limitations of the claims include the above-noted generic computer components for implementing the abstract idea, which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The claims additionally recite steps/elements for gathering or acquiring data necessary for performing the abstract idea (e.g., elements of claim 4, acquiring step of claim 5, etc.), and steps/elements for storing the results of the various determinations (recording controllers, record, recording medium of claims 1, 2, etc.), or necessary data gathering and outputting, which amount to insignificant extrasolution activity. See MPEP 2106.05(g). Therefore, the above-noted abstract idea is not integrated into a practical application. 
With respect to Step 2B of the 2019 PEG, the above-noted extrasolution steps/elements are well-understood, routine and/or conventional. In particular, Applicant discloses any of a plurality of known methods may be used for the blood pressure information calculator (pg. 8). Additionally, the courts have identified generically acquiring data (i.e., receiving or transmitting data over a network) and/or recording information in a recording medium (i.e., storing and retrieving information in memory) as well-understood, routine and/or conventional computer functions. See MPEP 2106.05(d). When considered in combination, the limitations amount to a purely conventional, and in the apparatus and medium claims, computerized, implementation of the above-noted abstract idea. Accordingly, claims 1 and 3-6 do not include additional elements either 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281024 A1 (previously cited, Narasimhan) in view of US 2005/0197585 A1 (previously cited, Brockway), US 2012/0143012 A1 (previously cited, Watson) and US 2008/0039731 A1 (McCombie). 
Regarding claims 1 and 4, Narasimhan teaches and/or suggests a system including blood pressure analyzing apparatus comprising: 
a blood pressure information calculator which calculates blood pressure values every beat for a plurality of beats based on pulse waves detected from a wrist of the subject (processor(s) 82; ¶ [0083] wherein the main unit 26 includes circuitry and/or software for processing output from the accelerometer 30 and the PPG sensor 32 so as to measure a PTT and calculate one or more blood pressure values for the subject based on the PTT; ¶ [0091]);
a detector which detects a move of the wrist (accelerometer 30);
a processor (processor(s) 82) configured to record, into a recording medium, the blood pressure values corresponding to the plurality of beats calculated by the blood pressure information calculator, and wrist move information detected by the detector during a detection period of the pulse waves serving as a calculation source of the blood pressure values corresponding to the plurality of beats (¶ [0090] wherein measured acceleration data and blood pressure values can be stored in RAM 98 for any suitable subsequent use). 
Narasimhan further teaches/suggests the data collected by the above apparatus may be further analyzed to identify abnormal blood pressure patterns (e.g., ¶ [0003]), but does not expressly teach the processor is further configured to determine whether a first blood pressure value varies a threshold amount or more from a second blood pressure value or not, the first blood pressure value corresponding to an arbitrary beat of the blood pressure values corresponding to the plurality of beats, the second blood pressure value corresponding to a previous beat to the arbitrary beat of the blood pressure values corresponding to the plurality of beats; determine whether the 
Brockway teaches/suggests a method comprising determining whether or not a variation in blood pressure between first and second blood pressure values has occurred (¶ [0045] pressure changes) and determining whether the blood pressure variation is caused by the move of the wrist or by another reason than the move of the wrist, based on, of the wrist move information recorded into the recording medium, wrist move information detected in a detection period of a pulse wave serving as a calculation source of the first blood pressure value, when it is determined that the first blood pressure value varies the threshold amount or more from the second blood pressure value (¶ [0045] wherein wrist motion flags are stored and/or displayed with the corresponding pressure data, thus enabling the attending nurse or physician to determine if pressure changes are due to an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Narasimhan with the processor being configured for determining variations in blood pressure and determining whether the determined blood pressure variation is caused by the move of the wrist or by another reason than the move of the wrist based on concurrent wrist move information, respectively, as taught/suggested by Brockway in order to distinguish between physiological and clinically significant blood pressure variations and other blood pressure variations (Brockway, ¶ [0045]), and because it has been held that broadly providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, as noted above. Alternatively/Additionally, one of ordinary skill in the art would readily appreciate automating the determinations Brockway teaches are made by a health care professionals (e.g., nurse, physician) would benefit from the inherent advantages of automation, such as providing more objective determinations, permitting less skilled professionals to monitor and assess blood pressure variations, reducing burden on healthcare professionals, etc. 
Narasimhan as modified teaches/suggests continuously estimating beat-to-beat blood pressure, as noted above, such that Narasimhan as modified teaches/suggests a first blood pressure value corresponds to an arbitrary beat of the blood pressure values and a second blood pressure value corresponds to a previous beat to the arbitrary beat of the blood pressure values corresponding to the plurality of beats. However, Narasimhan as modified does not expressly teach 
Watson teaches/suggests a blood pressure analyzing apparatus comprising a blood pressure variation determiner which determines whether a first blood pressure value varies a threshold amount or more from a second blood pressure value or not (¶ [0066] identifying a physiological event, such as a change in BP of the patient over a threshold), the first blood pressure value corresponding to an arbitrary beat of the blood pressure values corresponding to the plurality of beats, the second blood pressure value corresponding to a previous beat to the arbitrary beat of the blood pressure values corresponding to the plurality of beats (¶¶ [0045]-[0053] calculating BP continuously based on pulse characteristics). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Narasimhan with the processor being configured for determining whether the first blood pressure value varies a threshold amount or more from a second blood pressure value as taught/suggested by Watson as a simple substitution of one known method for identifying potentially clinically significant events/variations in blood pressure for another to yield no more than predictable results. See MPEP 2143(I)(B).
Narasimhan as modified does not expressly teach the processor records data in which a variation amount of a blood pressure value and a variation amount of a height of the wrist with respect to a reference position are associated with each other; obtains the variation amount of the height of the wrist corresponding to a blood pressure variation amount, which is a difference between the first blood pressure value and the second blood pressure value, from the blood pressure variation amount and the data; or records the variation amount of the height of the wrist corresponding to the blood pressure variation amount, in association with the first blood pressure 
McCombie teaches/suggests a method comprising recording data in which a variation amount of a blood pressure value (i.e., a difference between a first blood pressure value and a second blood pressure value) and a variation amount of a height of the wrist with respect to a reference position are associated with each other (¶¶ [0065]-[0067] a change in measured blood pressure, ΔBP, may be correlated with an indicator of changes in hydrostatic component of the blood pressure via changes in height of the extremity). McCombie further discloses, based on this association, a change in BP may be estimated as a function of change in height (¶ [0067]), thereby suggesting the reverse is also possible (e.g., estimating change in height as a function of change of BP). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Narasimhan with the processor being further configured for recording data in which a variation amount of a blood pressure value and a variation amount of a height of the wrist with respect to a reference position are associated with each other; and obtaining the variation amount of the height of the wrist corresponding to a blood pressure variation amount, which is a difference between the first blood pressure value and the second blood pressure value, from the blood pressure variation amount and the data as taught and/or suggested by McCombie in order to estimate an elevation difference between the wrist-
Regarding claim 3, Narasimhan as modified teaches/suggests the each of the first blood pressure value and the second blood pressure value is diastolic blood pressure or mean blood pressure (¶ [0063]). 
Regarding claims 5 and 6, Narasimhan teaches and/or suggests a system comprising: 
a blood pressure information calculator which calculates blood pressure values every beat for a plurality of beats based on pulse waves detected from a wrist of the subject (processor(s) 82; ¶ [0083] wherein the main unit 26 includes circuitry and/or software for processing output from the accelerometer 30 and the PPG sensor 32 so as to measure a PTT and calculate one or more blood pressure values for the subject based on the PTT; ¶ [0091]);
a detector which detects a move of the wrist (accelerometer 30); 
a processor (processor(s) 82) configured for recording, into a recording medium, the blood pressure values corresponding to the plurality of beats calculated by the blood pressure information calculator, and wrist move information detected by the detector during a detection period of the 
a non-transitory computer-readable recording medium in which a program causing a computer to execute the blood pressure analyzing method is recorded, the analyzing method comprising acquiring the blood pressure values corresponding to the plurality of beats recorded into the recording medium and the wrist move information detected during a detection period of the pulse waves serving as a calculation source of the blood pressure values corresponding to the plurality of beats (¶ [0028], ¶ [0090], etc. wherein the collected data may be transmitted to a monitoring service and/or a computer). 
Narasimhan further teaches/suggests the data may be further analyzed to identify abnormal blood pressure patterns (¶ [0003]), monitor blood pressure (¶ [0090]), and/or provide feedback on his/her health (¶ [0095]), but does not expressly teach the analyzing method further comprises determining whether a first blood pressure value varies a threshold amount or more from a second blood pressure value or not, the first blood pressure value corresponding to an arbitrary beat of the acquired blood pressure values corresponding to the plurality of beats, the second blood pressure value corresponding to a previous beat to the arbitrary beat of the blood pressure values corresponding to the plurality of beats; determining whether the blood pressure variation is caused by the move of the wrist or by another reason than the move of the wrist, based on, of the acquired wrist move information, wrist move information detected in a detection period of a pulse wave serving as a calculation source of the first blood pressure value, when it is determined that the first blood pressure value varies the threshold amount or more from the second blood pressure value; and recording, into a recording medium, a determination result of whether the blood pressure 
Brockway teaches/suggests a method comprising determining whether or not a variation in blood pressure between first and second blood pressure values has occurred (¶ [0045] pressure changes) and determining whether the blood pressure variation is caused by the move of the wrist or by another reason than the move of the wrist, based on, of the wrist move information recorded into the recording medium, wrist move information detected in a detection period of a pulse wave serving as a calculation source of the first blood pressure value, when it is determined that the first blood pressure value varies the threshold amount or more from the second blood pressure value (¶ [0045] wherein wrist motion flags are stored and/or displayed with the corresponding pressure data, thus enabling the attending nurse or physician to determine if pressure changes are due to an clinical change in blood pressure or are due to patient movement). Additionally, it has been held that broadly providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing method of Narasimhan with determining variations in blood pressure and determining whether the determined blood pressure variation is caused by the move of the wrist or by another reason than the move of the wrist based on concurrent wrist move information as taught/suggested by Brockway in order to distinguish between physiological and clinically significant blood pressure variations and other blood pressure variations (Brockway, ¶ [0045]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narasimhan with the medium comprising a program to implement such a method because it has been held that broadly e.g., nurse, physician) would benefit from the inherent advantages of automation, such as providing more objective determinations, permitting less skilled professionals to monitor and assess blood pressure variations, reducing burden on healthcare professionals, etc. 
Narasimhan as modified teaches/suggests continuously estimating beat-to-beat blood pressure, as noted above, such that Narasimhan as modified teaches/suggests a first blood pressure value corresponds to an arbitrary beat of the blood pressure values and a second blood pressure value corresponds to a previous beat to the arbitrary beat of the blood pressure values corresponding to the plurality of beats. However, Narasimhan as modified does not expressly teach determining a blood pressure variation based on whether a first blood pressure value varies a threshold amount or more from a second blood pressure value or not. 
Watson teaches/suggests a blood pressure analyzing apparatus comprising a blood pressure variation determiner which determines whether a first blood pressure value varies a threshold amount or more from a second blood pressure value or not (¶ [0066] identifying a physiological event, such as a change in BP of the patient over a threshold), the first blood pressure value corresponding to an arbitrary beat of the blood pressure values corresponding to the plurality of beats, the second blood pressure value corresponding to a previous beat to the arbitrary beat of the blood pressure values corresponding to the plurality of beats (¶¶ [0045]-[0053] calculating BP continuously based on pulse characteristics). 

 Narasimhan as modified does not expressly teach the method comprises recording data in which a variation amount of a blood pressure value and a variation amount of a height of the wrist with respect to a reference position are associated with each other; obtaining the variation amount of the height of the wrist corresponding to a blood pressure variation amount, which is a difference between the first blood pressure value and the second blood pressure value, from the blood pressure variation amount and the data; or recording the variation amount of the height of the wrist corresponding to the blood pressure variation amount, in association with the first blood pressure value with which information indicating that the blood pressure variation is caused by the move of the wrist is associated. However, Narasimhan does disclose the method may comprise obtaining the variation amount of the height of the wrist from the blood pressure data (¶ [0017] wherein the controller can be configured to generate the estimated elevation difference based on pressure signals from one or more pressure sensors), but does not expressly disclose in what manner the pressure data is used to obtain the variation amount of the height of the wrist. 
McCombie teaches/suggests a method comprising recording data in which a variation amount of a blood pressure value (i.e., a difference between a first blood pressure value and a second blood pressure value) and a variation amount of a height of the wrist with respect to a reference position are associated with each other (¶¶ [0065]-[0067] a change in measured blood e.g., estimating change in height as a function of change of BP). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Narasimhan with recording data in which a variation amount of a blood pressure value and a variation amount of a height of the wrist with respect to a reference position are associated with each other; and obtaining the variation amount of the height of the wrist corresponding to a blood pressure variation amount, which is a difference between the first blood pressure value and the second blood pressure value, from the blood pressure variation amount and the data as taught/suggested by McCombie in order to estimate an elevation difference between the wrist-worn device and the user's heart, which may be further utilized to account for hydrostatic elevation differences in blood pressure within the user (Narasimhan, ¶ [0017]). Furthermore, as Narasimhan discloses the elevation difference may be further utilized to account for hydrostatic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Narasimhan with recording the variation amount of the height of the wrist corresponding to the blood pressure variation amount, in association with the first blood pressure value with which information indicating that the blood pressure variation is caused by the move of the wrist is associated in order to permit subsequent correction of the first blood pressure value that accounts for hydrostatic pressure. 

Response to Arguments
Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant submits the claim does not recite a mental process because the claim cannot be practically performed in the mind. Applicant appears to contend, because the pending claims recite physical components like a detector (claim 4), recording medium, etc., the entire claim cannot be practically performed in the mind. (Remarks, pgs. 8-9).
As noted in MPEP 2106.04(a)(2)(III)(A), claims recite a mental process when they contain limitations that can practically be performed in the human mind. As noted in the rejection of record above, the present claims include limitations that can practically be performed in the mind. For instance, the claims recite the steps of determining whether a first blood pressure value varies a threshold amount or more from a second blood pressure value or not, which is a simple comparison of the difference between two values and a threshold value; or determining whether the blood pressure variation is caused by the move of the wrist or by another reason than the move of the wrist, which is a simple observation of wrist movement coincident with change in blood pressure; etc. These concepts are comparable to those identified by the courts as mental processes, such as "collecting and comparing known information" or "comparing BRCA sequences and determining the existence of alterations." See MPEP 2106.04(a)(2)(III)(A). Additionally, the prior art of record expressly discloses the step of determining whether a blood pressure variation is caused by limb movement can be practically performed in the mind of a user (e.g., Brockway, ¶ [0045]). While the limitations of the present claims indicate the above-noted mental processes are performed by a processor, claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP 2106.04(a)(2)(III)(B). The present claims merely perform the mental process e.g., comparing data, storing data, retrieving data, etc.). 
Applicant further submits the judicial exception, if one is recited in the claim, is practically applied because the claimed invention provides an improvement in technology by making it possible to instantaneously determine whether a wrist blood pressure change was due to movement or due to a cardiovascular event such as a stroke (Remarks, pgs. 9-12). Similar remarks are presented with respect to Step 2B of the test for subject matter eligibility (Remarks, pgs. 12-14). 
The examiner respectfully disagrees. As noted above, the prior art of record addresses this concept. Particularly, Brockway discloses flagging motion events and storing/displaying this data with pressure data permits a determination of whether the pressure changes are due to a clinical change in blood pressure or are due to patient movement (¶ [0047]). Additionally, to perform the identified mental process, steps/elements for gathering both wrist movement data and pulse/blood pressure data are necessary. Necessary data gathering, such as performing tests on individuals to obtain input for an equation, has been identified by the courts insignificant extra-solution activity. See MPEP 2106.05(g). 
Applicant further appears to contend the processor ("determiners"), recording mediums, etc. of the present claims are not generic computer components but are programmed to perform the claimed process, (Remarks, pg. 11). 
As noted in MPEP 2106(I), the programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) Bilski and Alice Corp. decisions. The present claims utilize computer components to perform generic computer functions, such as comparing data, storing and retrieving data, etc. Additionally, Applicant expressly discloses the analyzing apparatus can be implemented via a general purpose computer (pg. 10). 

Applicant's arguments with respect to the prior art rejection(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/Meredith Weare/Primary Examiner, Art Unit 3791